                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

THOMAS BISHOP,                  )
                                )
          Plaintiff,            )                            Case No. 16 C 6040
                                )
          v.                    )
                                )                            Judge Jorge L. Alonso
JOSEPH WHITE, CARLOS            )
DELATORRE, JAMES GOCHEE,        )
MARK MENDEZ, LINDA SZEFC,       )
NEIL EVANS, PHILLIP RIDER, WADE )
GOLAB, HENRY MORRISON, and the )
CITY OF CHICAGO,                )
                                )
          Defendants.           )


                         MEMORANDUM OPINION AND ORDER

       Plaintiff brings this pro se civil rights action pursuant to 42 U.S.C. § 1983 against numerous

Chicago police officers and the City of Chicago, asserting claims of excessive force, false arrest,

and failure to provide medical care. Defendants have filed a partial motion to dismiss. For the

following reasons, defendants’ motion to dismiss is granted in part and denied in part.

                                        BACKGROUND

       Plaintiff filed this suit on June 9, 2016, while in pretrial detention on charges stemming

from the incident that is the subject of this case. The individual defendants are all Chicago police

officers. Plaintiff alleges that, on the evening of October 23, 2014, near 7958 South Justine in

Chicago, defendant Joseph White shot plaintiff in the back of the head while he was turned away

from him, although plaintiff was unarmed, posed no threat and had committed no crime.

According to plaintiff, White subsequently prepared a report in which he falsely claimed that he

and officers Delatorre, Brubaker, and Morrison saw plaintiff discharge a firearm. Delatorre
allegedly “attested to the facts in the report” and defendant Szefc “approved probable cause for

plaintiff’s arrest when there clearly was none.” (2d Am. Compl. ¶ 20, ECF No. 73.)

       Plaintiff was arrested following the shooting. Defendants Delatorre and Mendez “were the

actual arresting officers,” and “the remaining individual defendants abetted the false arrest.” (Id.

¶¶ 31-32.) In particular, according to plaintiff, defendants White, Gochee, Delatorre, and Mendez

effected plaintiff’s arrest by handcuffing his hands behind his back and forcing him to his feet,

although he had fallen to the ground, unconscious, and was bleeding profusely from his head.

Defendants provided no medical care at the scene of the shooting. Eventually, an ambulance

arrived and took plaintiff to Advocate Christ Hospital. While plaintiff was a patient there, he

alleges, defendants Evans, Golab, and Rider “knowingly interfered with treatment by interrogating

plaintiff repeatedly and conducting tests on him when the hospital staff attempted to treat him.”

(Id. ¶¶ 38-39.) Further, Evans, Golab, and Rider “forced the treaters to simply bandage Plaintiff’s

wounds and release him to the defendants,” preventing plaintiff from recovering from his injuries

without permanent hearing loss and damage to his neck and requiring him to undergo subsequent

surgeries. (Id. ¶¶ 40-41.)

       Plaintiff was subsequently charged with first degree murder and two counts of attempted

murder in an incident that took place near the location where plaintiff was shot and at about the

same time. Plaintiff was held in Cook County Jail awaiting trial for approximately four years,

until October 2018. The Court stayed this case during the pendency of plaintiff’s state criminal

case. On December 4, 2018, plaintiff was acquitted of all charges. Following the verdict, this

Court lifted the stay, and defendants subsequently filed the present motion to dismiss.




                                                 2
                                             ANALYSIS

        “A motion under Federal Rule of Civil Procedure 12(b)(6) tests whether the complaint

states a claim on which relief may be granted.” Richards v. Mitcheff, 696 F.3d 635, 637 (7th Cir.

2012). Under Rule 8(a)(2), a complaint must include “a short and plain statement of the claim

showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). The short and plain statement

under Rule 8(a)(2) must “‘give the defendant fair notice of what . . . the claim is and the grounds

upon which it rests.’” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v.

Gibson, 355 U.S. 41, 47 (1957)).

        Under federal notice-pleading standards, a plaintiff’s “[f]actual allegations must be enough

to raise a right to relief above the speculative level.” Id. Stated differently, “a complaint must

contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its

face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at 570). “A claim

has facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Id. (citing Twombly,

550 U.S. at 556). “In reviewing the sufficiency of a complaint under the plausibility standard,

[courts must] accept the well-pleaded facts in the complaint as true, but [they] ‘need[ ] not accept

as true legal conclusions, or threadbare recitals of the elements of a cause of action, supported by

mere conclusory statements.’” Alam v. Miller Brewing Co., 709 F.3d 662, 665-66 (7th Cir. 2013)

(quoting Brooks v. Ross, 578 F.3d 574, 581 (7th Cir. 2009)).

        “Section 1983 creates a ‘species of tort liability,’” Manuel v. City of Joliet, Ill., 137 S. Ct.

911, 916 (2017) (quoting Imbler v. Pachtman, 424 U.S. 409, 417 (1976)), against any person who,

under color of state law, “subjects, or causes to be subjected, any citizen of the United States . . .

to the deprivation of any rights, privileges, or immunities secured by the Constitution,” 42 U.S.C.



                                                   3
§ 1983. In his Second Amended Complaint, plaintiff asserts four claims for deprivation of his

constitutional rights pursuant to § 1983: in Count I, excessive force against White; in Count II,

false arrest against “all individual defendants”; in Count III, deliberate indifference to serious

medical needs against White, Gochee, Delatorre, Morrison, Mendez, Evans, Rider, and Golab; and

in Count IV 1, for municipal liability against the City of Chicago under Monell v. Department of

Social Services, 436 U.S. 658 (1978).

I.    TIMELINESS OF CLAIMS AGAINST GOCHEE AND MORRISON

        Section 1983 claims borrow the statute of limitations for personal-injury torts in the state

where the cause of action arose. Wallace v. Kato, 549 U.S. 384, 387 (2007). In Illinois, the

relevant statute of limitations period is two years. See id.; Dickens v. Illinois, 753 F. App’x 390,

392 (7th Cir. 2018). Defendants argue that, to the extent plaintiff asserts claims in Counts II and

III against Gochee and Morrison, the claims are time-barred because plaintiff did not name them

in either of the complaints he filed in 2016; he first asserted claims against them in February 2019,

more than four years after he was shot and arrested on October 23, 2014.

        In response, plaintiff argues that, under Manuel v. City of Joliet, 903 F.3d 667 (7th Cir.

2018), his false arrest claim did not accrue until he was released from detention. Plaintiff is correct.

See id. at 670 (“The wrong of detention without probable cause continues for the duration of the

detention. That’s the principal reason why the claim accrues when the detention ends.”). Plaintiff

was not released from detention until October 2018, so the Second Amended Complaint he filed

in February 2019 was well within the two-year limitations period. 2 To whatever extent plaintiff




1
  Plaintiff’s Second Amended Complaint mislabels the count asserting the Monell claim as “Count V.” The
complaint contains only four counts.
2
  Defendants argue in their reply brief that plaintiff has not asserted the sort of “unlawful pretrial detention”
claim the plaintiff asserted in Manuel, but they do not explain the difference, nor does the Court see any.

                                                       4
can assert a false arrest claim against Gochee and Morrison (as the Court will explain below, he

has not succeeded in doing so in the Second Amended Complaint), the claim is not yet time-barred.

       The timeliness of plaintiff’s medical claims against Gochee and Morrison is another matter,

but it is better left for a later stage of the case, both because plaintiff has not stated a denial of

medical care claim against Morrison, as the Court will explain below, and because the Court lacks

sufficient information to evaluate the timeliness of any such claim at this time. Defendants argue

that these claims do not relate back to the filing of the original complaint, but whether claims in

an amended pleading relate back because of a “mistake concerning the proper party’s identity,”

Fed. R. Civ. P. 15(c)(1)(C)(ii), depends on “what the party to be added knew or should have

known, not on the amending party’s knowledge or its timeliness in seeking to amend the pleading.”

Williams v. City of Chi., No. 14 C 6959, 2017 WL 1545772, at *2 (N.D. Ill. Apr. 28, 2017) (citing

Clair v. Cook Cty., Ill., No. 16 C 1334, 2017 WL 1355879, at *3 (N.D. Ill. Apr. 13, 2017)). The

Court cannot determine at this early stage “what the defendants knew or should have known and

when they knew it,” so it will “await a more developed record” before ruling on the statute of

limitations issues Gochee and Morrison have raised, if necessary. Id. (citing Ryan v. City of Chi.,

No. 15 C 9762, 2016 WL 6582570, at *2 (N.D. Ill. Nov. 7, 2016)).

II.   PLAUSIBILITY OF FALSE ARREST CLAIMS

       “To prevail on a false-arrest claim under § 1983, a plaintiff must show that there was no

probable cause for his arrest.” Neita v. City of Chi., 830 F.3d 494, 497 (7th Cir. 2016). “An officer

has probable cause to arrest if at the time of the arrest, the facts and circumstances within the

officer’s knowledge . . . are sufficient to warrant a prudent person, or one of reasonable caution,

in believing, in the circumstances shown, that the suspect has committed, is committing, or is about

to commit an offense.” Id. (internal quotation marks omitted).



                                                  5
       Under § 1983, “[a] plaintiff bringing a civil rights action must prove that the defendant

personally participated in or caused the unconstitutional actions.” Alejo v. Heller, 328 F.3d 930,

936 (7th Cir. 2003). “Vague references to a group of ‘defendants,’ without specific allegations

tying the individual defendants to the alleged unconstitutional conduct,” do not suffice to state a

claim. See Grieveson v. Anderson, 538 F.3d 763, 777-78 (7th Cir. 2008) (citing Alejo). Plaintiffs

must provide sufficient factual detail to support a plausible inference that “the defendants were

personally responsible for the deprivation of their rights.” Wilson v. Warren Cty., Ill., 830 F.3d

464, 469 (7th Cir. 2016). To show the requisite level of personal responsibility, plaintiff must

meet § 1983’s “mental state requirement,” which requires allegations of “more than mere

negligence”; plaintiff must show that defendants acted or omitted to act with “knowledge [of] or

deliberate, reckless indifference” to the wrongfulness of their conduct. Id. (citing Jones v. City of

Chi., 856 F.2d 985, 992 (7th Cir. 1988)). Plaintiff purports to assert his false arrest claim against

“all individual defendants,” but, as defendants correctly argue, plaintiff fails to allege sufficiently

specific facts demonstrating that each officer bore personal responsibility for the constitutional

deprivation as required under § 1983.

       Plaintiff alleges that four officers personally participated in effecting his arrest; in

particular, he alleges that “Defendants Delatorre and Mendez were the actual arresting officers”

(2d Am. Compl. ¶ 31), and that “Defendants White, Gochee, Delatorre, and Mendez assisted in

arresting Plaintiff” (id. ¶ 36) by handcuffing him, forcing him to his feet, and removing him from

the scene. Further, plaintiff alleges that he remained in the custody of defendants Evans, Golab,

and Rider during and after his treatment at the hospital. This, too, qualifies as participating in the

arrest for purposes of a false arrest claim, after the United States Supreme Court’s decision in

Manuel v. City of Joliet, 137 S.Ct. 911, 918-19 (2017), which held that “the Fourth Amendment



                                                  6
protects not only against an initial arrest without probable cause, but also continued detention in

its absence.” See Hurt v. Wise, 880 F.3d 831, 843 (7th Cir. 2018), overruled on other grounds

by Lewis v. City of Chi., 914 F.3d 472, 475 (7th Cir. 2019). Plaintiff baldly alleges that the

remaining defendants “abetted the false arrest” (2d Am. Compl. ¶ 32), but without accompanying

factual detail, that is a mere legal conclusion that the Court ignores for purposes of determining

whether plaintiff states a claim. See Iqbal, 556 U.S. at 678-79. Thus, plaintiff makes specific

allegations of personal participation in the arrest against only seven of the nine individual

defendants.

        Of these seven, plaintiff makes allegations sufficient to establish knowledge of the

wrongfulness of the arrest or deliberate, reckless indifference to it against only two: White and

Delatorre. Plaintiff alleges that White submitted a false report in which he justified the arrest (and

the shooting) by claiming that he and other officers 3 had seen plaintiff discharging a firearm, and

he alleges that Delatorre falsely “attested to the facts in the report.” Plaintiff alleges that he was

not in possession of a firearm on the night of the incident, and if a jury believes him, it could

conclude that White and Delatorre lied about seeing him with one. But plaintiff does not allege

even conclusorily that the other defendants took action with any reason to doubt that plaintiff had

discharged a firearm or otherwise committed a crime. So far as the allegations show, the other

defendants might all have acted in reasonable reliance on the word of White or Delatorre, and an

“officer [is] entitled to rely on information from [a] fellow law enforcement officer,” in the absence

of any circumstances that would make that reliance unreasonable. Abbott v. Sangamon Cty., Ill.,


3
 According to the complaint, the other officers White mentioned in his report are “defendants Delatorre,
Brubaker, and Morrison.” (2d Am. Compl. ¶ 19.) The complaint does not otherwise mention any Officer
Brubaker, nor does his name appear in the caption. The reference to “defendant” Brubaker appears to be
an error; to the extent plaintiff intends to assert any claim against Brubaker, it is dismissed as insufficiently
pleaded. See Lattimore v. Vill. of Streamwood, No. 17 C 8683, 2018 WL 2183991, at *4 (N.D. Ill. May 11,
2018) (mere inclusion of additional defendant’s name not enough to state a claim).

                                                       7
705 F.3d 706, 716 (7th Cir. 2013) (citing Holmes v. Vill. of Hoffman Estate, 511 F.3d 673, 680

(7th Cir. 2007) (“Having just arrived on the scene, Teipel was entitled to rely on Piatek’s statement

as to what had already occurred and to make an arrest on that basis.”)); see Wilson, 830 F.3d at

469 (officer’s participation in improper seizure due to “miscommunication” about whether the

seizure was authorized by a court order did not give rise to constitutional claim under § 1983

because officer was “no more than negligent”); Wade v. Ramos, No. 16 C 9022, 2019 WL

1318368, at *15 (N.D. Ill. Mar. 22, 2019) (citing Morfin v. City of E. Chi., 349 F.3d 989, 1000-02

(7th Cir. 2003) (holding that two police officers could not be liable for unlawful arrest effected by

other officers when the first merely transported the plaintiff from the site of the arrest and the other

had relied on second-hand report from a fellow officer, which he had no reason to question));

Lattimore v. Vill. of Streamwood, No. 17 C 8683, 2018 WL 2183991, at *4 (N.D. Ill. May 11,

2018) (St. Eve, J.) (“Although Plaintiffs specifically allege that Defendant Officer Klein made

false statements and fabricated evidence, they fail to identify what the other Defendant Officers

[who were at the scene of the arrest] did or did not do in relation to their constitutional claims.”).

The complaint contains no allegations bearing on what these other defendants knew one way or

another or when they knew it, and because plaintiff pleads no more than a “sheer possibility” that

they took action with the requisite mental state in violation of plaintiff’s constitutional rights, his

false arrest claim falls short of the plausibility standard as to defendants other than White and

Delatorre. Iqbal, 556 U.S. at 678; see Lattimore, 2018 WL 2183991, at *4.

       The same is true of defendant Szefc, who allegedly “approved probable cause for plaintiff’s

arrest when there clearly was none.” Whether there was probable cause from Szefc’s point of view

at the time she learned of the incident is a legal conclusion that the Court need not accept as true,

and plaintiff has not alleged any factual details to support any conclusion that Szefc knew there



                                                   8
 was no probable cause to arrest plaintiff. A supervisor is not liable for a subordinate’s violation

 of § 1983 merely because she approves another officer’s finding of probable cause. See Samuel v.

 City of Chi., 41 F. Supp. 2d 798, 800 (N.D. Ill. 1999) (citing Jenkins v. Keating, 147 F.3d 577,

 583-84 (7th Cir. 1998)). So far as the allegations show, Szefc was acting in reasonable reliance

 on White and Delatorre’s report, as she was entitled to do. See Morfin, 349 F.3d at 1001-02; see

 also Wilson, 830 F.3d at 469, Abbott, 705 F.3d at 716.

        On his false arrest claim, plaintiff meets his pleading burden only as to defendants White

 and Delatorre. The motion to dismiss the false arrest claim is denied as to White and Delatorre,

 but granted as to the other defendants.

III.   PLAUSIBILITY OF MEDICAL CLAIMS

        Defendants argue that plaintiff’s claim for failure to provide necessary medical care is

 deficiently pleaded because it is unclear which defendant failed to provide care. In Count III,

 plaintiff alleges that defendants White, Gochee, Delatorre, Morrison, Mendez, Evans, Rider, and

 Golab “violated Plaintiff’s 14th Amendment right to adequate medical care by being deliberately

 indifferent to it.” (2d Am. Compl. ¶ 35.) Specifically, he alleges that defendants “White, Gochee,

 Delatorre and Mendez assisted in arresting Plaintiff [by] handcuff[ing] him behind his back, and

 forc[ing] him to his feet, exacerbating his bleeding.” (Id. ¶ 36.) Once plaintiff was taken to a

 hospital, Evans, Golab, and Rider “interfered” by interrogating him while the hospital staff was

 attempting to treat him and caused the hospital to release him prematurely, resulting in and

 exacerbating injuries. (Id. ¶ 39-41.)

        Plaintiff pleads Count III as a “deliberate indifference” claim under the Fourteenth

 Amendment, but the Court doubts whether that is the proper basis for the claim. “Deliberate

 indifference” is the standard for claims of denial of medical care brought under the Fourteenth and



                                                 9
Eighth Amendment, but “[t]he relevant legal standard for arrestees who have been seized but who

have not yet had their probable cause hearing . . . comes from the Fourth Amendment, not the

Fourteenth.” Currie v. Chhabra, 728 F.3d 626, 631 (7th Cir. 2013).

       Under the Fourth Amendment, in such circumstances, “[t]he issue is whether the state

actor’s ‘response to [the arrestee]’s medical needs was objectively unreasonable’ and ‘caused the

harm of which [the arrestee] complains.’” Id. (quoting Ortiz v. City of Chi., 656 F.3d 523, 530

(7th Cir. 2011)). Four factors guide the objective reasonableness inquiry: “(1) whether the officer

has notice of the detainee’s medical needs; (2) the seriousness of the medical need; (3) the scope

of the requested treatment; and (4) police interests, including administrative, penological, or

investigatory concerns.” Ortiz, 656 F.3d at 530. Plaintiff alleges that he had been shot in the head

and was bleeding profusely, but certain defendants (White, Gochee, Delatorre and Mendez)

proceeded to effect an arrest rather than provide medical attention, which exacerbated his bleeding,

and that other defendants (Golab, Evans, and Rider) subsequently interfered with and cut short

attempts to treat his wounds at the hospital. If plaintiff proves these allegations, a jury could surely

find defendants’ actions to have been objectively unreasonable (or even deliberately indifferent to

a serious medical need, if that higher standard were to apply).

       Plaintiff states a claim for failure to provide medical care following his arrest against

defendants White, Gochee, Delatorre, Mendez, Golab, Evans, and Rider, so defendants’ motion to

dismiss Count III is denied as to these defendants. Although he names defendant Morrison in

Count III, plaintiff does not make any specific allegations of denial of medical care against

Morrison, so the motion is granted as to him. See Lattimore, 2018 WL 2183991, at *4.




                                                  10
IV.     MONELL CLAIMS

         Plaintiff alleges that the City of Chicago has an “informal policy of encouraging its police

 officers to use unnecessary force in effecting arrests of male black citizens and to make false arrests

 of male black citizens,” it “fails to train its police officers” not to make such improper arrests, and

 plaintiff’s arrest is “merely one of many instances of such misconduct.” (2d Am. Compl. ¶¶ 44-

 46.)

         To state a claim of municipal liability based on an unconstitutional custom or policy under

 Monell, 436 U.S. at 694, plaintiff must “‘plead[] factual content that allows the court to draw the

 reasonable inference’ that the City maintained a policy, custom, or practice” that caused a

 deprivation of his constitutional rights. McCauley v. City of Chi., 671 F.3d 611, 616 (7th Cir.

 2011) (quoting Iqbal, 556 U.S. at 678). “An official policy or custom may be established by means

 of [1] an express policy, [2] a widespread practice which, although unwritten, is so entrenched and

 well-known as to carry the force of policy, or [3] through the actions of an individual who

 possesses the authority to make final policy decisions on behalf of the municipality or

 corporation.” Rice ex rel. Rice v. Corr. Med. Servs., 675 F.3d 650, 675 (7th Cir. 2012).

         Plaintiff identifies no express policy or final policymaker, so his claim of an “informal

 policy” apparently falls within the category for practices so widespread and deeply entrenched

 that, though unwritten, they carry the force of policy. But plaintiff’s purely conclusory allegation

 that his arrest is “merely one of many instances of such misconduct” is insufficient. Plaintiff must

 provide “some specific facts” to support his claim, McCauley, 671 F.3d at 616 (citing Brooks, 578

 F.3d at 581), and “the Seventh Circuit has made clear that isolated incidents are insufficient to

 establish a practice or custom under Monell.” Copeland v. Johnson, No. 18-CV-3780, 2019 WL

 4694786, at *6 (N.D. Ill. Sept. 26, 2019) (citing Gable v. City of Chi., 296 F.3d 531, 538 (7th Cir.



                                                   11
2002) and Cornfield by Lewis v. Consol. High Sch. Dist. No. 230, 991 F.2d 1316, 1326 (7th Cir.

1993)). Plaintiff does not make any specific, non-conclusory factual allegations to support an

inference of a widespread practice other than to allege that he, himself, suffered a constitutional

deprivation. That is the sort of conclusory allegation of an isolated incident that falls short of the

Twombly/Iqbal standard, see Copeland, 2019 WL 4694786, at *6, because, rather than “plausibly

suggesting . . . an entitlement to relief,” it is “merely consistent with” it, see McCauley, 671 F.3d

at 616 (citing Twombly, 550 U.S. at 557).

                                          CONCLUSION

       For the foregoing reasons, defendants’ motion to dismiss [90] is granted in part and denied

in part. The motion is granted as to the false arrest claim against all defendants other than White

and Delatorre; the denial of medical care claim against Morrison; any claim against Brubaker; and

the Monell claim. It is otherwise denied. Plaintiff may file an amended complaint, if desired, by

November 23, 2019.

SO ORDERED.                                                   ENTERED: October 28, 2019



                                                              ______________________
                                                              HON. JORGE ALONSO
                                                              United States District Judge




                                                 12
